Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach nor suggest a method of making a printed structure, comprising: 
providing a destination substrate, contact pads disposed on or in the destination substrate, and a layer of patterned adhesive that is not cross linked disposed on the destination substrate; 
providing a stamp with a component adhered to the stamp, the component having a stamp side in contact with the stamp and a post side opposite the stamp side, wherein the component comprises a circuit and connection posts extending from the post side, each of the connection posts electrically connected to the circuit; 
pressing the component into contact with the adhesive layer to adhere the component to the destination substrate to form the printed structure having a volume defined between the component and the destination substrate; Page 4 10752709v1Application No.: 16/722,935Docket No.: 2011486-0827 
removing the stamp; and 
processing the printed structure to fill or reduce the volume.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745